Citation Nr: 0728124	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  That decision denied benefits sought on 
appeal and the veteran has appealed to the Board for review.  
In December 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge; a transcript of that 
hearing was produced and has been included in the claims 
folder for review.

The issue being remanded is addressed in the REMAND portion 
of the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the part 
of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  In April 1971, the RO issued a determination that denied 
entitlement to service connection for a psychiatric 
disability.  

3.  The evidence received subsequent to the April 1971 RO 
Decision includes medical records not previously before the 
VA.  




CONCLUSIONS OF LAW

1.  The April 1971 RO rating action that denied entitlement 
to service connection for a psychiatric disorder is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1971); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a psychiatric 
disorder has been reopened.  38 C.F.R. § 3.156 (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the US Army during the 
Vietnam War Era.  The record reveals that he had minimal 
service in Vietnam and was returned to CONUS for medical 
reasons.  The veteran subsequently served a short period of 
time at Fort Carson, Colorado, and was discharged from the 
service.  Within one year of his discharge, the veteran 
applied for VA compensation benefits.  He underwent a VA 
psychiatric examination in February 1971; he was given the 
diagnosis of:

Schizoid personality in a very immature 
individual; AND
Incipient schizophrenia reaction, simple 
type.

The results from that examination and the veteran's service 
medical records were reviewed by the RO and in April 1971, 
the RO issued a decision on the merits of the veteran's 
claim.  Although the veteran had been diagnosed by a VA 
examiner has suffering from a schizoid personality and a 
schizophrenia reaction, the RO focused its attention on the 
first finding.  Specifically, the RO concluded that the 
veteran was suffering from a personality disorder, even 
though a personality disorder had not been diagnosed.  The RO 
further found that the veteran's schizoid personality was a 
constitutional or developmental abnormality and was not a 
disability for VA compensation purposes.  As such, the RO 
denied the veteran's claim for benefits.

The veteran was notified of the April 1971 rating decision by 
the RO but he did not appeal the matter to the Board for 
readjudication.  Thus, that decision became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

The veteran has now come before the VA asking that his claim 
be reopened.  To support his claim, the veteran has proffered 
testimony before the undersigned Veterans Law Judge.  He has 
also submitted statements in support of his claim and VA and 
private medical records have been obtained and included in 
the claims folder for review.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) became effective in November 2000.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim involving service 
connection was received in April 2005, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 (West 2002).  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the veteran's 
claim, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

When the veteran submitted his claim to reopen, he proffered 
copies of VA treatment records and Social Security 
Administration (SSA) records used for an SSA determination.  
Of importance is the fact that these medical records were not 
of record when the original April 1971 decision was issued.  
These medical records show diagnoses of psychiatric 
disorders, not a personality disorder.  One VA medical 
record, undated, notes that the veteran suffers from a 
chronic mental disorder.  The SSA records indicate that the 
veteran has suffered from a psychosis, a condition that was 
initially noted in the February 1971 psychiatric examination 
but not mentioned in the RO rating action.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996). However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

This evidence is new. It was not of record prior to April 
1971.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of psychiatric 
disorder that is not a personality condition that may be 
related to the veteran's military service.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.  Accordingly, the Board 
concludes that the appellant has submitted evidence that is 
new and material, and the claim for service connection for a 
psychiatric disorder is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006).  Hence, the claim 
will be remanded for the purpose of obtaining additional 
medical information on the claim.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for a psychiatric 
disorder.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection, the 
VA has a duty to develop the veteran's claim prior to the 
issuance of a decision on the merits of the claim. 

First, a review of the claims folder indicates that the RO 
has never obtained all of the veteran's VA medical treatment 
records or his private medical records from the University of 
Detroit Psychiatric Clinic.  These records are necessary and 
must be obtained prior to the issuance of a final decision on 
the merits of the claim.  Hence, the claim is remanded to the 
RO for the purpose of obtaining those records.

Additionally, the appellant should undergo a detailed 
psychiatric examination in order to determine whether the 
veteran now suffers from a psychiatric disorder that began in 
or was aggravated by his military service.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
various assertions, the claim is remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since October 1970 for any and all 
psychiatric disabilities and conditions, 
including any records from the University 
of Detroit Psychiatric Clinic, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

2.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder from which the 
veteran now suffers therefrom.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.

The examiner should be asked to express 
an opinion as to whether any found 
psychiatric disorder (1) is related to or 
(2) was caused by or (3) pre-existed 
service and was subsequently aggravated 
by the veteran's military service.  In 
other words, based on a review of the 
claims file and the examination findings, 
the examiner should indicate whether it 
is at least as likely as not that any 
found disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiner 
should provide comments on the results 
obtained in February 1971 that strongly 
suggested that the veteran began 
suffering from a psychosis while in 
service and was decompressing shortly 
before his discharge.  The examiner 
should also comment on a private medical 
report from June 1977 that indicated that 
the veteran may have suffered from a pre-
existing service psychiatric disorder 
which was aggravated by his military 
service.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above 
actions, the RO/AMC should determine 
whether service connection is 
warranted.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
contains any additional evidence, 
citations of applicable laws and 
regulations not previously provided, 
and the reasons and bases for the 
decision.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


